Citation Nr: 0004846	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
frozen feet, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1944 to 
November 1945.  Review of the claims file reflects that he 
was a prisoner of war (POW) of the German Government from 
December 17, 1944, to April 2, 1945.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and the claim was remanded by the Board 
in February 1999 in order to obtain additional medical 
records and to have the appellant undergo examination by a 
specialist regarding frozen feet.  


FINDING OF FACT

1.  The appellant is shown to experience pain, coolness of 
the skin at times, cold intolerance, and occasional 
dyshidrosis associated with cold injury residuals of the 
right foot.  

2.  The appellant is shown to experience pain, coolness of 
the skin at times, cold intolerance, and occasional 
dyshidrosis associated with cold injury residuals of the left 
foot.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation 20 percent for 
residuals of a cold injury of the right foot are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7122 (1999).  

2.  The schedular criteria for an evaluation 20 percent for 
residuals of a cold injury of the left foot are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7122 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his residuals of frozen feet are 
more severely disabling than currently evaluated.  At a March 
1997 Regional Office hearing, he claimed that his 
symptomatology included swelling in his feet on prolonged 
standing, discoloration, tingling, coldness in the skin, and 
skin cracking in wintertime.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that at a November 1945 
separation medical examination the appellant was noted to 
have a history of frozen feet which were asymptomatic at that 
time.  No abnormality was noted on physical examination.  

At a January 1947 VA medical examination, the appellant 
reported burning sensations in his feet, legs and thighs, 
with occasional swelling of the ankle and knee joints, but no 
changes in color of the legs on raising and lowering the 
legs.  

A September 1947 medical statement from J. W. Moore, M.D., 
indicated that a physical examination at that time had 
revealed that the appellant's residuals of frozen feet were 
characterized by painful feet, areas of hyperesthesia and 
anesthesia, and frequent ulcers of the feet and legs.  

A September 1947 medical statement from E. H. Edwards, M.D., 
indicated that examination of the appellant had revealed, 
among other conditions, a neuro-muscular condition following 
frostbite of the feet.  

At a September 1947 VA examination, the appellant complained 
of aching in his feet and legs, with swelling on prolonged 
periods of standing.  The diagnosis was residuals of frozen 
feet that were mainly historical except that the feet were 
colder than normal.  

At a September 1957 VA examination, the appellant complained 
of painful feet with discoloration in cold weather.  The feet 
appeared normal on inspection, skin color was normal, and 
there was no solution in the continuity of the skin in any 
part of the feet.  The feet did not appear to be extremely 
cold; rather, the temperature appeared to be normal.  
Circulation in the tissue was normal in each leg.  

At an August 1996 VA POW examination, the appellant reported 
some stinging and burning in his feet, which was particularly 
aggravated by cold exposure, and required him to wear 
multiple wraps of socks and to avoid outdoor cold activity.  
Examination of the lower extremities revealed no clubbing, 
cyanosis, or edema.  Pulses in the feet were good, with some 
slow capillary refill and some mild dry thickened area that 
had a few fissures.  The diagnosis was status post frostbite 
exposure with significant cold intolerance and dyshidrosis of 
the feet with occasional fissuring.  

At a March 1997 VA examination of the arteries and veins, the 
appellant described constant coldness in his feet, with 
associated numbness and tingling.  Examination revealed that 
the skin of the feet was dry and cool, without ulceration, 
and that the toes had poor perfusion with bluish 
discoloration.  Paresthesias were noted.  The diagnosis was a 
history of frostbite of the feet.  

The appellant most recently underwent VA examination of his 
feet in May 1999.  At that time, he claimed that he 
experienced constant pain, stiffness, and redness in his 
feet, and that he had accompanying fatigability and lack of 
endurance.  He denied weakness and heat in his feet.  He 
indicated that flare-ups of his symptoms were precipitated by 
very cold weather, that he did not use aids, and that he did 
not wear corrective shoes, rather just brought very wide 
ones.  The examiner reported that the appellant's feet 
appeared normal, with no objective evidence of painful 
motion, edema, instability, weakness, or tenderness.  He 
walked cautiously without cane, appliance, or shoe inserts.  
He had no callosities, breakdown, or unusual shoe wear 
pattern.  There were no skin or vascular changes, the skin 
was warm and dry, and dorsalis pedis and posterior tibial 
pulses were palpable and good.  Posture, standing, squatting, 
supination, pronation, and rising on the toes and heels was 
considered excellent for his age.  No hallux valgus was 
noted.  The diagnosis was normal feet with gouty arthritis of 
the right great toe and frostbite in the past, confirmed by 
X-rays.  

In response to specific questions posed by the Board's 
February 1999 remand, the examiner at the May 1999 
examination reported the following facts with regard to the 
appellant's feet: each foot was examined separately; there 
was no evidence of pain, numbness, cold sensitivity or 
arthralgia detected; there was no tissue loss; the only 
toenail abnormality was onychogryphosis of the right great 
toenail; there were no color changes; there was no locally 
impaired sensation; there was no hyperhidrosis; there was no 
persistent swelling, tenderness, or redness of either foot; 
and there were no missing parts of either foot.  

Service connection was granted for residuals of frozen feet 
by a February 1946 rating decision, and a noncompensable 
evaluation was assigned.  A February 1947 rating decision 
assigned a 10 percent evaluation for the residuals of frozen 
feet under Diagnostic Code 7122 from November 19, 1945.  A 
November 1957 rating decision reduced the evaluation for 
residuals of frozen feet to a noncompensable rating, 
effective January 1, 1958.  A 10 percent evaluation was 
assigned for the residuals of frozen feet, effective April 
19, 1996, by a May 1997 rating decision.  

Because the appellant's claim of entitlement to an increased 
evaluation for his residuals of frozen feet was initiated 
before the rating criteria for evaluating cold injury 
residuals was changed on August 13, 1998 , the Board will 
review the claim under both sets of criteria in order to 
accord him evaluation under the set of criteria that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the general rating formula for cold injury residuals 
that were effective prior to August 13, 1998  (old criteria), 
residuals of frozen feet (immersion foot) with loss of toes, 
or parts, and persistent severe symptoms are assigned a 50 
percent evaluation when the condition is bilateral and a 30 
percent evaluation when the condition is unilateral.  When 
the residuals are manifested by persistent moderate swelling, 
tenderness, redness, etc:, a 30 percent evaluation is 
assigned for a bilateral condition and a 20 percent 
evaluation if the condition is unilateral.  For mild 
symptoms, such as chilblains, a 10 percent evaluation is 
assigned for either a bilateral or unilateral condition.  
38 C.F.R. § 4.104, Diagnostic Code 7122, effective prior to 
August 13, 1998.  

Under the general rating formula for cold injury residuals 
that became effective August 13, 1998  (new criteria), when 
the affected parts are shown to have arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) a 30 percent evaluation is 
assigned; when the affected parts manifest arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis), 20 percent evaluation is assigned; if the 
affected parts manifest arthralgia or other pain, numbness, 
or cold sensitivity, a 10 evaluation is assigned.  NOTE (1): 
Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122.  NOTE (2): Evaluate each affected part 
(e.g., hand, foot, ear, nose) separately and combine the 
ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.  
38 C.F.R. § 4.104, Diagnostic Code 7122, effective August 13, 
1998.  

In assessing which set of criteria for rating cold injury 
residuals is more favorable to the appellant, the Board notes 
that under the old criteria, the appellant must demonstrate 
that he has persistent moderate swelling, tenderness, and 
redness associated with his feet in order to be awarded an 
evaluation greater than 10 percent.  Although he provided 
testimony at his regional office hearing regarding the 
current symptomatology involving his feet, the Board does not 
find that the clinical findings presented in this case 
demonstrate the persistent moderate swelling, tenderness, and 
redness associated in the appellant's feet so as to warrant a 
higher evaluation under the old criteria.  

However, under the new criteria, each affected part must be 
rated separately.  Because the appellant is service-connected 
for residuals of frozen feet, the new criteria provides a 
better chance for him to be assigned a higher evaluation.  
While the examiner at the May 1999 VA examination reported 
that he did not find evidence of tissue loss, nail 
abnormality other than onychogryphosis of the right great 
toenail, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), any 
missing parts of either foot, or persistent swelling, 
tenderness, or redness of either foot, the Board notes that 
the August 1996 VA POW examination revealed significant cold 
intolerance and dyshidrosis of the feet with occasional 
fissuring, and that poor perfusion with bluish discoloration 
was ascribed to the toes at the March 1997 VA examination of 
the arteries and veins.  Because the latest VA examination 
was conducted in the springtime, the periods of flare-ups 
precipitated by very cold weather described by the appellant 
may not have been likely to have been present.  Hence, the 
Board has determined that there is an approximate balance 
between the positive and negative evidence with regard to the 
symptomatology associated with the appellant's residuals of 
frozen feet.  Because a veteran is extended the benefit of 
the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board finds that a 20 percent 
evaluation is warranted for each foot under the new criteria.  
However, the clinical findings fail to demonstrate the 
severity necessary to permit an award of 30 percent for each 
foot under the new criteria.  


ORDER

A 20 percent evaluation is granted for residuals of a cold 
injury of the right foot, subject to the laws and regulations 
pertaining to the award of monetary benefits.  

A 20 percent evaluation is granted for residuals of a cold 
injury of the left foot, subject to the laws and regulations 
pertaining to the award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

